DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to applicant’s argument dated 11/12/2021. Claim 31 has been cancelled
.Double Patenting
Claim 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No.  16179369 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the application disclose winding a tubular braiding around an outer surface of winding tool to form the composite structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see, pages 1-4 filed 07/29/2021, with respect to the rejection(s) of claim(s) 28 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bartel (US 20140102578) in view of Fraidenburgh (US 20140377490, listed in IDS).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-30, 32-42 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel et. al. (US 20140102578, as listed in the IDS) and in view of Fraidenburg (US 20140377490, also listed in IDS).
Regarding Claim 28, Bartel discloses method of forming a composite structure, the method comprising (Figure 5A, 6A, braiding a tape-106 into the tubular braiding in a mandrel 100): 
Bartel does not teach the additional feature of winding a tubular braiding around an outer surface of a winding tool to form a wound tubular braiding, forming the wound tubular braiding into the composite structure. 
Fraidenburgh teaches of tubular braiding fabrics-8, [0016] and [0019]) which are then wound around a winding tool (Figure 2, mandrel 5). In Fraidenburgh the hollow component 4, and of the core 6 being removed after curing, [0020]. Figs. 3 and 4 of the formed product from the tubular braiding that has been wound around a mandrel, wherein the mandrel has been removed, and the composite structure is formed [0033]-[0035]. The 
It would have been obvious for one for ordinary skill in the art to modify the formed braided tube of Bartel to further form a composite product by winding the tube as taught by Fraidenburgh to form the composite product being used in areas where strength and weight are at a premium as to yield predictable results ([0002], Fraidenburg).
Regarding Claim 29, Bartel discloses comprising fabricating the tubular braiding from materials selected from the group consisting of: a unidirectional tape (Figure 5A, [0043], unidirectional tape-106).
Regarding Claim 30, Bartel discloses unidirectional tape, which would have unidirectional fibers. This is by definition structure of a unidirectional tape.
Regarding Claim 32,  Bartel/fraidenburg disclose that the winding the tubular braiding into a spiral pattern around the winding tool.  In the same filed of endeavor related to composite structure, (Figure-2, Fraidenburg).
Regarding Claim 33, Bartel discloses that unidirection tape-106 slip relative to one another as they are wound into the composite structure (Figure 5A, based on the angles of incoming tape and formed tape, some slipping must take place).
Regarding Claim 34, Bartel discloses prepeg unidirectional tape ([0043]), the definition of prepeg is pre-impregnating the wound tubular braiding with a resin, meeting the claim.
Regarding Claim 35, Bartel disclose consolidating the wound tubular braiding into the composite structure ([0043], consolidated to thermoplastic composite tubular structure, Bartel) after the wound tubular braiding is wound around the tool.
Regarding Claim 36, Bartel discloses comprising applying heat while consolidating the wound tubular braiding ([0009]).
Regarding Claim 37, Bartel discloses wound tubular braiding is heated to a resin melt temperature ([0050], the heating is done at a specific heating profile). It would be obvious for one ordinary skilled in the art to interpret that the heating profile is determine by the resin melt temperature.
Regarding Claim 38, Bartel discloses compacting the wound tubular braiding flat when consolidated (Figure 5A, 5B).
Regarding Claim 39, Bartel discloses the unidirectional tape shear relative to one another without bending when consolidating the wound tubular braiding (Figure 5A, based on the angles of incoming tape and formed tape, sufficient shear strength is present).
Regarding Claim 40, Bartel discloses the composite structure defines a solid cross- section when consolidated ([0009], the mandrel has cross section which define the cross section of the structure).
Regarding Claim 41, Bartel discloses tubular braiding has a biaxial braid (Figure 5A showing biaxial structure with two set of tows in two different directions).
Regarding Claim 42, Bartel discloses tubular braiding has a triaxial braid (Figure 5B, showing three set of tows, [0023]).
Regarding Claim 50, Bartel discloses comprising winding the tubular braiding into a helical pattern around the tool (Figure 5A).
Regarding Claim 51, Bartel discloses wherein the tubular braiding has a first free and second free end (Figure 5A).
Regarding Claim 52, Bartel discloses first free end overlaps the second free end when the tubular braiding is wound around the winding tool (Figure 5A).
Regarding Claim 53, Faridenburg discloses the tubular braiding defines a central bore that extends a length of the tubular braiding (Figure 2-3 showing the central bore).
Regarding Claim 54, Bartel discloses the tubular braiding wound around the winding tool is formed of a single length of the tubular braiding (Figure 5A).
Regarding Claim 55, Bartel/Friadenburg disclose forming the wound tubular braiding into the composite structure includes placing the wound tubular braiding and the winding tool into a mold (as also discussed in the rejection of Claim 28) and Bartel discloses consolidating the wound tubular braiding using heat and pressure ([0009], as also discussed in rejection of Claim 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741